Citation Nr: 0616119	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  00-06 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by low back pain, to include claimed as a result 
of undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by pain in the knees, to include claimed as a 
result of undiagnosed illness.

3.  Entitlement to service connection for tendonitis of the 
shoulders, to include claimed as a result of undiagnosed 
illness.

4.  Entitlement to service connection for epicondylitis of 
the elbows, to include claimed as a result of undiagnosed 
illness.

5.  Entitlement to service connection for a disability 
manifested by insomnia and lack of energy, to include claimed 
as a result of undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by memory loss, to include claimed as a result of 
undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by a persistent cough, to include claimed as a 
result of undiagnosed illness.

8.  Entitlement to service connection for headaches, to 
include claimed as a result of undiagnosed illness.

9.  Entitlement to service connection for a disability 
manifested by the build-up of mucus in the nasal passage and 
throat, to include claimed as a result of undiagnosed 
illness.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from September 1982 to February 1983 and from November 
1990 to May 1991, with service in the Southwest Asia theater 
of operations of the Persian Gulf War during his second 
period of active service.  He also had service in the United 
States Marine Corp Reserves prior to his first period of 
active service, between his two periods of active service, 
and subsequent to his second period of active service.  He 
entered the United States Marine Corp Reserves in March 1982 
and his Reserves service ended in November 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1998 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2001 and in April 2004, the Board remanded this case 
for development and notification action.  The case was most 
recently returned to the Board in December 2005.

FINDINGS OF FACT

1.  The appellant is a Persian Gulf veteran.

2.  A disability manifested by low back pain, a disability 
manifested by pain in the knees, tendonitis of the shoulders, 
epicondylitis of the elbows, a disability manifested by 
insomnia and lack of energy, a disability manifested by 
memory loss, a disability manifested by a persistent cough, 
headaches, and a disability manifested by the build-up of 
mucus in the nasal passage and throat were not present during 
the appellant's active military service and are not 
etiologically related to such service.

3.  There is no competent medical evidence of record that a 
disability manifested by low back pain, a disability 
manifested by pain in the knees, tendonitis of the shoulders, 
epicondylitis of the elbows, a disability manifested by 
insomnia and lack of energy, a disability manifested by 
memory loss, a disability manifested by a persistent cough, 
headaches, or a disability manifested by the build-up of 
mucus in the nasal passage and throat are due to an injury or 
disease during active military service or during a period of 
active duty for training or due to an injury during a period 
of inactive duty training.

4.  There are no objective indications that the appellant as 
a Persian Gulf veteran has any qualifying chronic disability 
due to undiagnosed illness.

5.  The veteran's claimed disabilities due to low back pain, 
insomnia and lack of energy, build-up of mucus in the nasal 
passage and throat, and headaches have been attributed by 
physicians to known clinical diagnoses. 

CONCLUSIONS OF LAW

1.  A disability manifested by low back pain was not incurred 
in or aggravated by service, and compensation to a Persian 
Gulf veteran for a disability manifested by low back pain as 
a result of undiagnosed illness is not warranted.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2005).

2.  A disability manifested by pain in the knees was not 
incurred in or aggravated by service, and compensation to a 
Persian Gulf veteran for a disability manifested by pain in 
the knees as a result of undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.317 (2005).

3.  Tendonitis of the shoulders was not incurred in or 
aggravated by service, and compensation to a Persian Gulf 
veteran for tendonitis of the shoulders as a result of 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

4.  Epicondylitis of the elbows was not incurred in or 
aggravated by service, and compensation to a Persian Gulf 
veteran for epicondylitis of the elbows as a result of 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

5.  A disability manifested by insomnia and lack of energy 
was not incurred in or aggravated by service, and 
compensation to a Persian Gulf veteran for a disability 
manifested by insomnia and lack of energy as a result of 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

6.  A disability manifested by memory loss was not incurred 
in or aggravated by service, and compensation to a Persian 
Gulf veteran for a disability manifested by memory loss as a 
result of undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

7.  A disability manifested by a persistent cough was not 
incurred in or aggravated by service, and compensation to a 
Persian Gulf veteran for a disability manifested by a 
persistent cough as a result of undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

8.  Headaches were not incurred in or aggravated by service, 
and compensation to a Persian Gulf veteran for headaches as a 
result of undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 
(2005).

9.  A disability manifested by the build-up of mucus in the 
nasal passage and throat was not incurred in or aggravated by 
service, and compensation to a Persian Gulf veteran for a 
disability manifested by the build-up of mucus in the nasal 
passage and throat as a result of undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in July 2003 by the RO and in April 2004 by the 
VA Appeals Management Center (AMC) in Washington, DC, 
satisfied the statutory and regulatory duty to notify 
provisions.  The veteran has been afforded multiple medical 
examinations and evaluations, and there is no indication in 
the record that additional evidence material to the issue 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  The adjudication of the veteran's 
claims on appeal was prior to the enactment of the Veterans 
Claims Assistance Act of 2000.  The notice provided to the 
veteran by the RO in July 2003 and in April 2004 by the AMC 
was the kind of remedial notice which the United States Court 
of Appeals for Veterans Claims (Court) found in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), to be permissible under 
the applicable statute and regulations.  

Direct Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).

Service connection presupposes a diagnosis of a current 
disease.  Rabideau
 v. Derwinski, 2 Vet. App. 141, 143 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

Pain alone, without a diagnosed or underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).

Presumptive Service Connection for Chronic Disease

When arthritis or an organic disease of the nervous system is 
manifested to a compensable degree within one year of 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Competent Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

Compensation for Certain Disabilities Due to Undiagnosed 
Illnesses

VA shall pay compensation to a Persian Gulf War veteran with 
a qualifying chronic disability which became manifest during 
service on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War  or to a degree of 10 
percent or more prior to December 31, 2006.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

For the purposes of this section, the term Persian Gulf 
veteran means a veteran who served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 C.F.R. § 3.317(b) (2005). 

The Persian Gulf veteran must exhibit "objective 
indications" of a qualifying chronic disability and the 
disability cannot by history, physical examination, and 
laboratory tests be attributed to any known clinical 
diagnosis.  "Objective indications" include both objective 
evidence perceptible to an examining physician and other non-
medical indicators which are capable of independent 
verification.   To be "chronic" a disability must have 
existed for six months or more or have exhibited intermittent 
episodes of improvement and worsening over a six-month 
period.  The six-month period of chronicity will be measured 
from the earliest date on which pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a) (2005).
  
A qualifying chronic disability means a chronic disability 
resulting from the following or from any combination of the 
following:
(a) an undiagnosed illness;
(b) the following medically unexplained chronic multi-symptom 
illnesses which are defined by a cluster of signs or 
symptoms:
(1) chronic fatigue syndrome;
(2) fibromyalgia;
(3) irritable bowel syndrome; or
(4) any other illness which the VA Secretary determines meets 
the criteria of this section for a medically unexplained 
chronic multi-symptom illness; or
(c) any other illness which the VA Secretary determines  in 
regulations warrants a presumption of service connection.  
38 C.F.R. § 3.317(a) (2005).
    
For the purposes of this section, the term "medically 
unexplained chronic multi-symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology which 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  [Emphasis added.]  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a) (2005).

Contentions by the Appellant

In a statement received in December 1996, the veteran 
asserted that "upon the return from [Operation] Desert 
Storm, he experienced "drastic changes."  He stated at that 
time that the changes he was referring to included joint 
pain, forgetfulness, a diminished energy level, headaches, 
and a build-up of sinus excretions and mucus.

In another statement received in December 1996, the veteran's 
wife stated that the veteran had been "sick all of [the] 
time" since he returned from Saudi Arabia.

At a hearing before a hearing officer at the RO in April 
1999, the veteran testified that none of the conditions for 
which he was seeking service connection had its onset while 
he was on active military duty.  (Transcript of hearing, page 
8).  He also testified that each of the conditions for which 
he was seeking service connection had been manifested within 
six months of his separation from his second period of active 
service in May 1991 and that the conditions for which he is 
seeking service connection appeared on a staggered basis, not 
all at the same time.  (Transcript, pages 2 and 3).



Claimed Orthopedic Disabilities

The veteran has claimed that he has disabilities of his low 
back, knees, shoulders, and elbows which are etiologically 
related to his second period of active service from November 
1990 to May 1991 and, in particular, to his presence during 
that period of active service in the Southwest Asia theater 
of operations during the Persian Gulf War.  However, his 
available service medical records from his two periods of 
active service and his available service medical records from 
his Reserves service are entirely negative for any injury to 
the low back, knees, shoulders, or elbows during active 
military service, a period of active duty for training, or a 
period of inactive duty training.  

The veteran's available service medical records from his two 
periods of active service and his available service medical 
records from his Reserves service are also negative for any 
medical finding or medical opinion demonstrating that a 
current disability of the veteran's low back or of his knees, 
shoulders, or elbows is etiologically related to any incident 
in or manifestation during his active service, a period of 
active duty for training, or a period of inactive duty 
training.  Those records also do not show any medical finding 
or medical diagnosis of arthritis of the veteran's low back, 
knees, shoulders, or elbows within one year of his separation 
from his first period of active service in February 1983 or 
within one year of his separation from his second period of 
active service in May 1991. 

The veteran's available service medical records from his 
second period of active service contain a dental history 
questionnaire dated November 17, 1990, which was the 
veteran's fourth day of active duty during his second period 
of active service, on which the veteran stated that he did 
not have and had not ever had painful joints or arthritis.  

The veteran's available service medical records from his 
second period of active service also contain an entry dated 
May 3, 1991, which was the last day of the veteran's active 
service in the Marine Corps, he had had "no significant 
injuries or illnesses during this ACDU [active duty] 
period."

In May 1993, the veteran underwent Persian Gulf Screening at 
a VA social work service, and he completed a medical 
questionnaire on which he stated that since his return from 
the Southwest Asia theater of operations in March 1991 he had 
not had any medical problems with his back, shoulders, or 
arms.  

The veteran's available service medical records from his 
Reserves service contain dental history questionnaires dated 
in December 1992 and June 1994 on which the veteran stated 
that he did not have and had not ever had painful joints or 
arthritis.  Those records also contain a report of medical 
history in June 1994 on which the veteran did not claim to 
have or to have had recurrent back pain and the report of a 
medical examination in June 1994 at which the veteran's 
spine, upper extremities, and lower extremities were all 
reported as normal.    
    
In the Reserves report of medical history in June 1994, the 
veteran also denied having or ever having had a 'trick' or 
locked knee or a painful or 'trick' shoulder or elbow.

A VA medical certificate dated in early March 1995 shows that 
the veteran complained of having back pain.  On examination, 
range of motion was full.  Paraspinal muscle tenderness was 
noted.  The diagnostic impression was low back strain.

A VA medical certificate dated in late March 1995 shows that 
the veteran complained of pain in multiple [unspecified] 
joints.  On a musculoskeletal examination, range of motion 
was full and no effusion or swelling of joints was found.  
The impression was "chronic pain syndrome."  

The veteran's available service medical records from his 
Reserves service show that in May 1995 the veteran was seen 
by a medical officer at the Naval Air Station, Atlanta, 
Georgia, for low back pain which the veteran stated had 
become severe a month ago.  In June 1995, it was determined 
that the veteran was not physically qualified to drill due to 
back pain of unknown origin or injury.  

In July 1996, the veteran completed a VA form entitled 
"initial data base - Persian Gulf veteran" on which he 
stated that during the period January-March 1991 when he was 
in Southwest Asia he was in an area with burning oil or other 
petroleum products, he was issued and he wore protective gear 
including a mask and a suit, and he did not know if he was 
exposed to chemicals during his time in Southwest Asia.

VA X-rays of the veteran's lumbar spine, sacroiliac joints, 
and both knees in July 1996 were normal.

At a VA compensation and pension examination in July 1996, 
the examining physician reported that there were no objective 
findings on clinical examination 
of the veteran's low back, shoulders, and knees, all of which 
had full mobility, and that the diagnosis was arthralgia of 
the low back, shoulders, and knees.  "Arthralgia" is pain 
in a joint.  See Dorland's Illustrated Medical Dictionary 140 
(Dorland's) (28th ed., 1994).

VA X-rays of the veteran's lumbosacral spine in April 1998 
showed no significant degenerative changes, no significant 
disc space narrowing, no erosion of the sacroiliac joints, 
and minimal reverse listhesis of L-5 on S-1.

VA X-rays of the veteran's elbows in April 1998 showed tiny 
spurs of the olecranon processes of both the right and left 
ulnas.

VA X-rays of the veteran's left knee in April 1998 were 
negative.  

VA X-rays of the veteran's right knee in April 1998 showed a 
tiny metallic foreign body within the soft tissue adjacent to 
the proximal tibia and no other abnormality.

At a VA general medical examination in April 1998, the 
veteran complained of achiness of his lower back, knees, 
shoulders, and elbows.  After a clinical examination, the 
examining physician reported pertinent diagnoses of: low back 
pain syndrome with no objective clinical findings to account 
for it and minimal retrolisthesis of L-5 on S-1, by X-ray; 
bilateral knee arthralgia with no objective clinical findings 
to account for it; mild bilateral bicipital tendonitis of the 
shoulders; and mild lateral epicondylitis of the elbows with 
tiny spurs on the olecranon processes, by X-ray.     

A VA medical certificate dated in December 1998 shows a 
complaint by the veteran of low back pain.  After a clinical 
examination, the diagnostic impression was sciatica.  
"Sciatica" is a syndrome characterized by pain radiating 
from the back to the buttock and into the lower extremity 
along it posterior or lateral aspect.  See Dorland's at 1493.

In October 2005, the veteran was seen by a VA specialist in 
internal medicine who performed a review of systems and found 
that the veteran's back pain was stable.

The veteran is not entitled to direct service connection for 
any disability of his low back, knees, shoulders, or elbows 
because it is not in dispute that he did not sustain an 
injury to his low back, knees, shoulders, or elbows during 
active military service, during a period of active duty for 
training, or during a period of inactive duty training and 
because there is no competent medical evidence of record 
linking a current disability of the veteran's low back, 
knees, shoulders, or elbows to his active military service, 
to a period of active duty for training, or to a period of 
inactive duty training.  See 38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2005).

The veteran is not entitled to direct service connection for 
any disability of his low back, knees, shoulders, or elbows 
on the basis of chronicity/continuity of symptomatology 
because the preponderance of the evidence of record is 
against a finding that he has had continuous disabling low 
back, knee, shoulder, or elbow symptoms since separation from 
his first period of active service in February 1983 or since 
separation from his second period of active service in May 
1991.  See 38 C.F.R. § 3.303(b) (2005).  In this regard, the 
Board notes once again that the veteran has contended that 
symptoms of disability of his low back, knees, shoulders, and 
elbows did not appear until after his separation from his 
second period of active service in May 1991.  

The veteran's denial on the Persian Gulf medical 
questionnaire in May 1993 that he had any problems with his 
back, shoulders, or arms and his denial on Reserves dental 
questionnaires in December 1992 and June 1994 that he had 
ever had painful joints clearly contradict the assertions 
which the veteran and his wife have made in written 
statements and in hearing testimony that the veteran has had 
disabling low back, knee, shoulder, or elbow symptoms since 
soon after his separation from his second period of active 
service in May 1991.  These conflicting statements by the 
veteran concerning his medical history demonstrate that he is 
not a reliable medical historian in his own case, and the 
Board finds as a fact that his statements and testimony 
asserting that symptoms of each of the conditions for which 
he is seeking service connection have persisted ever since 
the onset of such conditions/claimed disabilities within six 
months of his separation from active service in May 1991 are 
not credible and have no probative value.

The veteran is not entitled to presumptive service connection 
for arthritis of the joints of the low back, knees, 
shoulders, or elbows as chronic disease because there is no 
competent medical evidence of a diagnosis of arthritis of any 
of those joints within one year of the veteran's separation 
from a period of active service and, indeed, there is no 
competent medical evidence of a diagnosis of arthritis of the 
joints of the low back, knees, shoulders, or elbows currently 
or ever.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005); Rabideau, supra.

The veteran is not entitled to compensation as a Persian Gulf 
veteran for disability manifested by low back pain because 
his complaints of low back pain have been attributed by 
treating and examining VA physicians to low back strain and 
to sciatica, which are known clinical diagnoses.  The veteran 
is likewise not entitled to compensation as a Persian Gulf 
veteran for tendonitis of the shoulders or for epicondylitis 
of the elbows because tendonitis and epicondylitis are known 
clinical diagnoses.  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).

The veteran is not entitled to compensation as a Persian Gulf 
veteran for disability manifested by pain in the knees 
because, keeping in mind that the Board has found as fact 
that the veteran's account of symptoms of the disabilities 
for which he seeks service connection, including his account 
of knee symptoms, is not credible, there are no objective 
indications that he has any disability manifested by pain in 
the knees due to undiagnosed illness and, on that basis, the 
Board concludes that the veteran does not have a qualifying 
chronic disability of the knees so as to warrant entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

Claimed Disability Manifested By Insomnia and Lack of Energy

On the Persian Gulf screening medical questionnaire which he 
completed in May 1993, the veteran stated that he did not 
have a problem of fatigue.  In a February 1994 addendum to 
that questionnaire by a VA social worker, it was noted that 
the veteran was complaining of insomnia and "stress in 
general."      

At the VA compensation and pension examination in July 1996, 
the examining physician reported that there were no objective 
clinical findings to account for the veteran's complaints of 
sleeplessness and lack of energy.  He found that the 
veteran's endocrine system was normal.

At a VA examination in July 1996 to evaluate the veteran's 
complaints of sleeplessness and lack of energy, as well as 
other complaints which he had, the examining physician 
reported the veteran might suffer from dysthymia with focus 
on medical features.  However, VA psychiatrists who performed 
clinical evaluations of the veteran in April 1995 and in 
April 1998 found that he had no psychiatric illness and, in 
particular, no Axis I acquired psychiatric disorder.   
  
At a VA general medical examination in April 1998, it was 
noted that the veteran was being treated for sleep apnea, and 
the pertinent diagnosis was sleep apnea syndrome with 
complaint of chronic fatigue.  

The veteran is not entitled to direct service connection for 
a disability manifested by insomnia and lack of energy 
because it is not in dispute that he did not have insomnia or 
lack of energy during active military service or during a 
period of active duty for training and because there is no 
competent medical evidence of record linking a current 
disability manifested by insomnia and lack of energy to an 
injury or disease during his active military service or a 
period of active duty for training or to a disease which had 
onset during a period of inactive duty training.  See 
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2005).

The veteran is not entitled to direct service connection for 
a disability manifested by insomnia and lack of energy on the 
basis of chronicity/continuity of symptomatology because the 
preponderance of the evidence of record is against a finding 
that he has continuous disabling insomnia and lack of energy 
since separation from his first period of active service in 
February 1983 or since separation from his second period of 
active service in May 1991.  See 38 C.F.R. § 3.303(b) (2005).  
The veteran testified at the hearing in April 1999 that all 
of his claimed disabilities for which he is seeking service 
connection had onset after his separation from his second 
period of active service.  The veteran's denial on the May 
1993 medical questionnaire that he had a problem with fatigue 
is compelling evidence that his claimed post-service insomnia 
and lack of energy is not a disability which he has 
continuously had since separation from a period of active 
military service.  

The diseases and disorders listed in 38 C.F.R. § 3.309(a) 
(2005) as chronic diseases subject to presumptive service 
connection do not include insomnia, and there is no competent 
medical evidence or other credible evidence that a claimed 
lack of energy in the veteran's case is associated with any 
disease or disorder listed in that VA regulation, so the 
veteran is not entitled to presumptive service connection for 
a disability manifested by insomnia and lack of energy as 
such chronic disease.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

The veteran is not entitled to compensation as a Persian Gulf 
veteran for a disability manifested by insomnia and lack of 
energy because his complaints of sleeplessness and fatigue 
were attributed by an examining VA physician to sleep apnea, 
which is a known clinical diagnosis.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

Claimed Disability Manifested by Memory Loss

With regard to the veteran's claim for service connection for 
a disability manifested by memory loss, the Board initially 
notes that no service department physician or psychologist 
and no VA or private physician or psychologist has ever 
rendered a diagnosis in his case of a mental disorder 
manifested by memory loss, a diagnosis of amnesia, or a 
diagnosis of a brain disease or abnormality which affects the 
memory.

At a VA compensation and pension examination in July 1996, 
the veteran complained of forgetfulness.  He stated that at 
work he would forget to perform some of his duties and that 
he would often forget little things which his wife told him 
to do.  He said that his supervisor at work recently called 
this to his attention twice and he was unable to say why he 
had been forgetful.  The veteran denied having any difficulty 
with concentration or attention.  The examining VA physician 
reported the veteran might suffer from dysthymia with focus 
on medical features, but VA psychiatrists who performed 
clinical evaluations of the veteran in April 1995 and in 
April 1998 found that he had no psychiatric illness and, in 
particular, no Axis I acquired psychiatric disorder.

At the hearing in April 1999, the veteran testified that he 
was fired from a job at an Office Depot store due the effect 
on his job performance of his claimed memory loss.  When 
asked to describe an incident of memory loss, the veteran 
stated that he might be on his way to a bank to pay a bill 
and forget to do so.  (Transcript, pages 4 and 5).

The veteran is not entitled to direct service connection for 
a disability manifested by memory loss because it is not in 
dispute that he did not have memory loss during active 
military service or during a period of active duty for 
training and because there is no competent medical evidence 
of record linking a current disability manifested by memory 
loss to an injury or disease during his active military 
service or a period of active duty for training or to a 
disease which had onset during a period of inactive duty 
training.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6(a), 3.303 (2005).

The veteran is not entitled to direct service connection for 
a disability manifested by memory loss on the basis of 
chronicity/continuity of symptomatology because the 
preponderance of the evidence of record is against a finding 
that he has had continuous disabling memory loss since 
separation from his first period of active service in 
February 1983 or since separation from his second period of 
active service in May 1991.  See 38 C.F.R. § 3.303(b) (2005).  
The veteran testified at the hearing in April 1999 that all 
of his claimed disabilities for which he is seeking service 
connection had onset after his separation from his second 
period of active service.  Furthermore, the record reveals 
that the veteran is currently a full-time employee of the 
United States Postal Service and there is no credible 
evidence of record that a disability manifested by memory 
loss has been interfering to any significant degree with the 
veteran's performance as a Postal employee or with his 
performance of the activities of daily living.         
   
The diseases and disorders listed in 38 C.F.R. § 3.309(a) 
(2005) as chronic diseases subject to presumptive service 
connection do not include a disease manifested by memory 
loss, and there is no competent medical evidence or other 
credible evidence that claimed loss of memory in the 
veteran's case is associated with any disease or disorder 
listed in that VA regulation, so the veteran is not entitled 
to presumptive service connection for a disability manifested 
by memory loss as such chronic disease.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).
   
The veteran is not entitled to compensation as a Persian Gulf 
veteran for a disability manifested by memory loss because no 
current occupational or social impairment has been shown in 
his case by credible evidence which would warrant a 
disability evaluation of ten percent or more under the 
criteria of any diagnostic code of VA's schedule for rating 
disabilities.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
Part 4 (2005).



Claimed Disabilities Manifested by Persistent Cough and by 
Build-up of Mucus in Nasal Passage and Throat

In a December 1992 Reserves dental health questionnaire, the 
veteran denied having a persistent cough.

On the Persian Gulf screening medical questionnaire which he 
completed in May 1993, the veteran stated that he did not 
have a breathing problem.

In a June 1994 Reserves dental health questionnaire, the 
veteran denied having a persistent cough.

In a Reserves report of medical history in June 1994, the 
veteran denied having or ever having had a chronic cough, 
nose or throat trouble, or sinusitis.  

A VA spirometry in January 1996 was normal.  "Spirometry" 
is the measurement of the breathing capacity of the lungs.  
See Dorland's at 1560.  

At a VA examination in July 1996, the veteran complained of 
having a cough, especially in the humid summer months, which 
was productive of phlegm-type mucus.  On clinical 
examination, the veteran's lung fields were clear throughout 
to percussion and auscultation; his sinuses were non-tender; 
the mucous membranes were pink; and he had no post-nasal 
discharge.  The pertinent diagnosis was mild airway 
reactivity to heat and humidity with cough, no objective 
findings.     

A VA chest X-ray in April 1998 showed the veteran's lungs to 
be clear and no acute intra-thoracic process.

VA sinus X-rays in April 1998 showed no evidence of 
sinusitis.

At a VA general medical examination in April 1998, the 
veteran stated that he had no respiratory complaint except 
occasional stuffiness of his nose.  He said that mucus would 
build up in his throat and he had a dry cough now and then.  
A clinical examination revealed that the veteran's lungs were 
resonant on percussion and his breath sounds were without 
rales or rhonchi.  The oral mucosa was moist and pink with no 
evident lesions.  There was no post-nasal discharge.  The 
pertinent diagnoses were history of intermittent chronic 
cough with no pulmonary pathology to account for it and not 
present at this time and history of intermittent rhinitis, 
presently quiescent.    

The veteran is not entitled to direct service connection for 
a disability manifested by a persistent cough or for a 
disability manifested by build-up of mucus in the nasal 
passages and throat because it is not in dispute that he did 
not have a persistent cough or build-up of mucus in the nasal 
passages and throat during active military service, a 
persistent cough and build-up of mucus in the nasal passages 
and throat did not have onset during a period of active duty 
for training, and there is no competent medical evidence of 
record linking a current disability manifested by a 
persistent cough or a disability manifested by build-up of 
mucus in the nasal passages and throat to an injury or 
disease during his active military service or a period of 
active duty for training or to a disease which had onset 
during a period of inactive duty training.  See 38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2005). 

The veteran is not entitled to direct service connection for 
a disability manifested by a persistent cough or for a 
disability manifested by build-up of mucus in the nasal 
passages and throat on the basis of chronicity/continuity of 
symptomatology because the preponderance of the evidence of 
record is against a finding that he has continuously had  a 
persistent cough or a build-up of mucus in the nasal passages 
and throat since separation from his first period of active 
service in February 1983 or since separation from his second 
period of active service in May 1991.  See 38 C.F.R. 
§ 3.303(b) (2005).  The veteran testified at the hearing in 
April 1999 that all of his claimed disabilities for which he 
is seeking service connection had onset after his separation 
from his second period of active service.  Furthermore, the 
record reveals that, by the veteran's own statement, as of 
June 1994, which was more than three years after his 
separation from his second period of active service, he did 
not have a chronic cough, nose or throat trouble, or 
sinusitis.

The diseases and disorders listed in 38 C.F.R. § 3.309(a) 
(2005) as chronic diseases subject to presumptive service 
connection do not include a disease manifested by a 
persistent cough (except for active tuberculosis of which 
there is absolutely no evidence in the appellant's case) or a 
disability manifested by build-up of mucus in the nasal 
passages and throat, and there is no competent medical 
evidence or other credible evidence that a claimed persistent 
cough or a claimed build-up of mucus in the nasal passages 
and throat in the veteran's case is associated with any 
disease or disorder listed in that VA regulation, so the 
veteran is not entitled to presumptive service connection for 
a disability manifested by a persistent cough or for a 
disability manifested by build-up of mucus in the nasal 
passages and throat as such chronic disease.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

The veteran is not entitled to compensation as a Persian Gulf 
veteran for a disability manifested by a persistent cough 
because no current occupational or social impairment has been 
shown in his case by credible evidence which would warrant a 
disability evaluation of ten percent or more under the 
criteria of any diagnostic code of VA's schedule for rating 
disabilities.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
Part 4 (2005).

The veteran is not entitled to compensation as a Persian Gulf 
veteran for a disability manifested by build-up of mucus in 
the nasal passages and throat because his complaints in that 
regard have been attributed by an examining VA physician to 
rhinitis, which is a known clinical diagnosis.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  
 
Headaches

On the Persian Gulf screening medical questionnaire which he 
completed in May 1993, which was two years after separation 
from his second period of active service, the veteran stated 
that he had a problem with headaches.

In a Reserves report of medical history in June 1994, the 
veteran stated that he had frequent or severe headaches.  A 
physician noted at that the time that the veteran was having 
headaches upon awakening three times per week which were 
responsive to Tylenol.  At an annual Reserves medical 
examination in June 1994, no neurologic or other defects or 
diagnoses were reported.  

At a VA compensation and pension examination in July 1996, 
the veteran complained of headaches.  The examining VA 
physician reported the veteran might suffer from dysthymia 
with focus on medical features, but VA psychiatrists who 
performed clinical evaluations of the veteran in April 1995 
and in April 1998 found that he had no psychiatric illness 
and, in particular, no Axis I acquired psychiatric disorder.

At the hearing in April 1999, the veteran testified that he 
had severe headaches on the right side of his head two or 
three times per week which made him lose time from work.

The veteran's physical status was evaluated in February 2003 
by a VA physician who is a specialist in internal medicine, 
who found that the veteran had tension headaches which the 
physician doubted had a cluster [migraine] component.  The 
same VA physician saw the veteran in October 2005, at which 
time he found that the veteran's tension headaches had 
improved and that they might have an atypical cluster 
component.  

The veteran is not entitled to direct service connection for 
a headache disorder  because it is not in dispute that the 
veteran did not have currently diagnosed tension headaches 
during active military service because there is no competent 
medical evidence of record linking a current disability 
manifested by tension headaches to an injury or disease 
during his active military service or a period of active duty 
for training or to a disease which had onset during a period 
of inactive duty training.  See 38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2005). 

The veteran is not entitled to direct service connection for 
headaches on the basis of chronicity/continuity of 
symptomatology because the preponderance of the evidence of 
record is against a finding that he has had continuous 
disabling headaches since separation from his first period of 
active service in February 1983 or since separation from his 
second period of active service in May 1991.  See 38 C.F.R. 
§ 3.303(b) (2005).  In this regard, the Board notes once 
again that the veteran has stated that the disabilities for 
which he seeks service connection, including headaches, did 
not appear until after his separation from his second period 
of active service in May 1991.

The veteran is not entitled to presumptive service connection 
for headaches as a chronic disease because (1) there is no 
competent medical evidence that his history of headaches is 
due to brain thrombosis or to other organic disease of the 
nervous system and was manifested to a compensable degree 
within one year of his separation from active military 
service in May 1991 and (2) there is no competent medical 
evidence of a medical finding or opinion that headaches which 
were due to brain thrombosis or to other organic disease of 
the nervous system were first manifested within one year of 
the veteran's separation from active service in May 1991.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  

The veteran is not entitled to compensation as a Persian Gulf 
veteran for headaches because his complaints of headache have 
been attributed by a VA physician to tension headaches, which 
is a known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2005).

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to service connection for a disability manifested 
by low back pain, to include claimed as a result of 
undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by pain in the knees, to include claimed as a result of 
undiagnosed illness, is denied.

Entitlement to service connection for tendonitis of the 
shoulders, to include claimed as a result of undiagnosed 
illness, is denied.

Entitlement to service connection for epicondylitis of the 
elbows, to include claimed as a result of undiagnosed 
illness, is denied.

Entitlement to service connection for a disability manifested 
by insomnia and lack of energy, to include claimed as a 
result of undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by memory loss, to include claimed as a result of undiagnosed 
illness, is denied.

Entitlement to service connection for a disability manifested 
by a persistent cough, to include claimed as a result of 
undiagnosed illness, is denied.

Entitlement to service connection for headaches, to include 
claimed as a result of undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by the build-up of mucus in the nasal passage and throat, to 
include claimed as a result of undiagnosed illness, is 
denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


